Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about June 12, 2009, which, insofar as appealed from as limited by the briefs, denied defendant City’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The Big Apple map depicting the intersection of Westchester Avenue and Simpson Street in the Bronx, where the accident allegedly occurred, raises a triable issue as to whether defendant City of New York had prior written notice of the cracked or broken curb on which plaintiff allegedly tripped and fell. Contrary to the argument in the City’s briefs, plaintiffs deposition testimony that he fell as he was crossing Simpson Street was consistent with the allegations of his notice of claim, verified complaint and verified bill of particulars. Concur — Tom, J.P., Friedman, Catterson, Renwick and Manzanet-Daniels, JJ.